EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yao Wang on 21 December 2021.

The application has been amended as follows: 
Claim 17, line 1:
“The computer system of claim 15, wherein the operations further…”

Claim 18, line 1:
“The computer system of claim 15, wherein the operations further…”


Reasons for Allowance
Claims 1-5, 7-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s reply, together with the above Examiner’s Amendment, addresses all of the outstanding formal issues. Following is a restatement discussing allowability.
A thorough search of the prior art did not yield any references which teach and/or render obvious a method as claimed.
Lopez et al (US 2018/0371876): is considered to be the closest prior art. Lopez is directed to controlling a separation efficiency for a high-pressure production trap by manipulating demulsifier concentration. Controlling the efficiency includes determining, as a function of temperature, minimum and maximum separation efficiencies, identifying a target separation efficiency, and adjusting demulsifier dosage (see Abstract). The process entails measuring flow, temperature, and determining demulsifier efficiency (see [0015]; [0024]; [0025]; [0035]-[0037]). Lopez does not disclose or suggest determining separation efficiency of at least two demulsifiers based upon the flow rates measured at corresponding temperatures; grouping, for each of the demulsifiers, respective efficiencies according to a set of temperature ranges; generating a histogram that describes a number of counts within at least one temperature range; and ranking the demulsifiers according to the histogram.
Salu et al (US 2018/0195010) is also considered relevant to the instant claims. Salu is directed to optimizing demulsifier and wash water injection rates in a gas-oil-separation plant (GOSP). The objective is to improve water removal efficiency and minimize process upsets from insufficient injection of demulsifier or wash water (see Abstract).
Thus, while there is a known correlation between temperature and demulsifier efficiency, the prior art does not disclose or suggest implementing a procedure which ranks demulsifiers as a function of temperature range for the purpose of optimizing demulsification of a GOSP process. Rather, the prior art processes are focused on controlling injection rate of a demulsifier based upon its separation efficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772